Title: From Thomas Jefferson to the County Lieutenant of Frederick, 24 December 1780
From: Jefferson, Thomas
To: Smith, John



Sir
Richmond Decr. 24th. 1780

A powerful army &c. [same as the letter to County Lieutenants of Hampshire and Berkeley. To the end add] Colo. Matthews will send you from Staunton one thousand pounds of powder and Colo. Hunter will forward to you from fredericksburg four hundred camp kettles and from this place will be sent some medicine, tents and other things for the use of the expedition to be transported by your Quarter master under the escort of the militia to Pittsburg where Colo. Clarke will have given orders for their reception.

T.J.

